MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                      FILED
this Memorandum Decision shall not be                                  May 21 2019, 9:57 am
regarded as precedent or cited before any
court except for the purpose of establishing                                CLERK
                                                                        Indiana Supreme Court
                                                                           Court of Appeals
the defense of res judicata, collateral                                      and Tax Court

estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Terrence Paschall                                        Curtis T. Hill, Jr.
New Castle, Indiana                                      Attorney General of Indiana
                                                         Frances Barrow
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Terrence Paschall,                                       May 21, 2019
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         18A-MI-2444
        v.                                               Appeal from the Henry Circuit
                                                         Court
State of Indiana,                                        The Honorable Kit C. Dean Crane,
Appellee-Respondent                                      Judge
                                                         Trial Court Cause No.
                                                         33C02-1801-MI-42



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-MI-2444 | May 21, 2019                    Page 1 of 4
[1]   Terrence Paschall appeals from the denial of his petition for declaratory

      judgment and preliminary injunction. Finding no error, we affirm.


[2]   In May 2012, Paschall pleaded guilty to rape. He was sentenced to serve

      twenty years and is currently incarcerated at the New Castle Correctional

      Facility, with an earliest possible release date of December 14, 2019.


[3]   In June 2018, Paschall filed a petition asking the trial court to order that, upon

      release from incarceration, he (1) would not be designated as a sexually violent

      predator; (2) would not have to register as a sex offender through the Indiana

      Sex Offender Management and Monitoring program (INSOMM); and

      (3) would not have to abide by parole conditions restricting his movements and

      residency. On August 27, 2018, the trial court denied Paschall’s petition,

      finding that it was not ripe because he was still incarcerated. Paschall now

      appeals.


[4]   Paschall’s petition refers to Indiana Code section 11-8-8-22, which provides a

      process for offenders to file a petition to remove a designation or to register

      under less restrictive conditions. We will reverse a trial court’s ruling under this

      statute only if it is clearly against the logic and effect of the facts and inferences

      supporting the petition for relief. Lucas v. McDonald, 954 N.E.2d 996, 998 (Ind.

      Ct. App. 2011). Paschall also requested declaratory and injunctive relief.

      Because the trial court denied his request, he is appealing from a negative

      judgment. Mann v. Johnson Mem’l Hosp., 611 N.E.2d 676, 677 (Ind. Ct. App.

      1993). We will reverse a negative judgment only if it is contrary to law,


      Court of Appeals of Indiana | Memorandum Decision 18A-MI-2444 | May 21, 2019   Page 2 of 4
      meaning that “the evidence is without conflict and all reasonable inferences to

      be drawn therefrom lead to but one result and the trial court has reached a

      different result.” Id.


[5]   Initially, we note that Paschall has raised multiple arguments for the first time

      on appeal, including: (1) a sentencing argument under Indiana Appellate Rule

      7(B); (2) a separation of powers argument; (3) an argument related to the

      statutory authority of the Parole Board; (4) an argument about the

      constitutionality of two statutes; (5) an argument about the breadth and

      specificity of certain parole conditions; and (6) an Eighth Amendment

      argument. He has waived all of these issues by failing to raise them below, and

      we will not address them. E.g., Mid-States Gen. & Mech. Contracting Corp. v. Town

      of Goodland, 811 N.E.2d 425, 436 n.2 (Ind. Ct. App. 2004).


[6]   With respect to Paschall’s argument that he should not have to register as a sex

      offender under INSOMM and participate with that program, we agree with the

      trial court that this issue is not ripe for review. He is still incarcerated and is not

      participating in INSOMM. Moreover, even if we were to attempt to address

      the substance of this argument, he fails to explain how participating in

      INSOMM violates any of his statutory or constitutional rights. Under these

      circumstances, the trial court did not err by ruling against him.


[7]   Likewise, with respect to Paschall’s argument that he should not have to

      comply with certain restrictive parole conditions, including being designated as

      a sexually violent predator, we can only find that this claim is not ripe for


      Court of Appeals of Indiana | Memorandum Decision 18A-MI-2444 | May 21, 2019   Page 3 of 4
      review. As he is still incarcerated at this time, we do not know what parole

      conditions will be imposed upon him and any review would be purely

      hypothetical. In other words, there is no evidence that he has been subjected to

      any parole conditions that reflect a particular sex offender status, registry

      requirement, or restriction on his activities and residency. Therefore, the trial

      court did not err by ruling against him. See Gardner v. State, 923 N.E.2d 959,

      960 (Ind. Ct. App. 2009) (finding that an ex post facto challenge to application

      of the violent offender registry was not ripe for review while the petitioner was

      still incarcerated).


[8]   The judgment of the trial court is affirmed.


      Najam, J., and Robb, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-MI-2444 | May 21, 2019   Page 4 of 4